DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 4, 7-9 have been amended.

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 1-9 are now withdrawn as amendments made to claim(s) 1, 4, 7-9 have overcome the previous 112 rejections.

Rejections under 35 USC 102 and 103
Applicant’s amendments/arguments filed 05/18/2021 with respect to Claim(s) 1-9 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1 to patentably distinguish over prior art of ESAKA alone or in combination with others, however the Examiner believes that ESAKA in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1-9 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 1-9 herein.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over ESAKA et al. (JP2017227617A (B2)[translated & cited from corresponding US 20190293733; hereinafter ESAKA]) in view of BILBAO et al. (US 20190212372).
Regarding claim 1, ESAKA teaches in figure(s) 1-43 a current sensor comprising: 
two magnetic shields (magnetic shields 21, 22; figure 2); 
(current path 210) including a target partial current path positioned in a spacing between the two magnetic shields; 

    PNG
    media_image1.png
    693
    491
    media_image1.png
    Greyscale

an adjacent current path (current path 220) positioned outside the spacing; and 
a magneto-electric conversion element (magnetic detection elements 11/12) that detects, in the spacing, a magnetic field generated by a current flowing in the target current path (para. 2 - a current sensor that senses a magnetic field generated from the current path and converts the magnetic field into an electric signal to detect a current flowing in the current path); wherein 
the adjacent current path includes an adjacent partial current path separated from the target partial current path at least in a first direction (X direction), 
each of the two magnetic shields includes a near end (left end) positioned on the same side as the adjacent partial current path in the first direction, and 

However, BILBAO teaches in figure(s) 5 the magneto-electric conversion element (sensor 30 of 2nd phase; figures 5F,5G) is positioned between the near end (shared/closeby arms of shield 40L between 1st & 2nd phases) and a center position (26) of the magnetic shield in the first direction (direction o).

    PNG
    media_image2.png
    755
    563
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ESAKA by having the magneto-electric conversion element is positioned between the near end and a center position of the magnetic shield in the first direction as taught by BILBAO in order to provide "Magnetic sensors can incorporate Hall-effect sensors that generate an output voltage proportional to an applied magnetic field or magneto-resistive materials whose electrical resistance changes in response to an external magnetic field." (para. 2).

Regarding claim 2, ESAKA teaches in figure(s) 1-43 the current sensor according to Claim 1, wherein: the target partial current path and the adjacent partial current path cause a current to flow in a second direction (Y- direction) substantially orthogonal to the first direction; the two magnetic shields (21,22), the target partial current path (@210), and the magneto-electric conversion element (11,12) are at positions at which the two magnetic shields (21,22), the target partial current path (@210), and the magneto-electric conversion element (11,12) at least partially overlap one another in a third direction (Z- direction) substantially orthogonal to the first direction and the second direction; and positions of two near ends in the first direction are substantially the same (@same X location).

Regarding claim 4, ESAKA teaches in figure(s) 1-43 the current sensor according to Claim 1, wherein: a width of the magnetic shield in the first direction is represented as W; a distance between portions of the two magnetic shields (21,22) in a third direction substantially orthogonal to the first direction and the second direction, the portions being most distant from each other, is represented as G; an interval between the target partial current path (210) and the adjacent partial current path (220) in the first direction is represented as D; a distance from the center position of the magnetic shield (21,22) in the first direction to a center position of the magneto-electric conversion (11,12) in the first direction is represented as x; and when a positive direction of the distance x is directed from the center position of the magnetic shield toward the near end, 
ESAKA teaches everything except explicitly reciting the magneto-electric conversion element is positioned in a range in which equation (1) holds.

    PNG
    media_image3.png
    109
    650
    media_image3.png
    Greyscale

However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of ESAKA by having the magneto-electric conversion element is positioned in a range as a function of G,D,W is merely a design option from among limited possibilities without patentably significant utility as evidenced by flexible magnetic detection element positioning in para. 205 of ESAKA: “current sensor 118 differs from the current sensor 117 in the positional relationship of the magnetic detection elements 13, 14 and the bus bars 230, 240”.

Regarding claim 5, ESAKA teaches in figure(s) 1-43 the current sensor according to Claim 1, wherein: a width of the magnetic shield in the first direction is represented as W; a distance between portions of the two magnetic shields (21,22) in a third direction substantially orthogonal to the first direction and the second direction, the portions being most distant from each other, is represented as G; an interval between the target partial current path (210) and the adjacent partial current path (220) in the first (21,22) in the first direction to a center position of the magneto-electric conversion element (11,12) in the first direction is represented as x; and when a positive direction of the distance x is directed from the center position of the magnetic shield toward the near end, 
ESAKA teaches everything except explicitly reciting the magneto-electric conversion element is positioned in a range in which equation (2) holds.

    PNG
    media_image4.png
    122
    629
    media_image4.png
    Greyscale

However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of ESAKA by having the magneto-electric conversion element is positioned in a range as a function of G,D,W is merely a design option from among limited possibilities without patentably significant utility as evidenced by para. 205 of ESAKA: “current sensor 118 differs from the current sensor 117 in the positional relationship of the magnetic detection elements 13, 14 and the bus bars 230, 240”.

Regarding claim 6, ESAKA teaches in figure(s) 1-43 the current sensor according to Claim 4, 
ESAKA teaches everything except explicitly reciting wherein the magneto-electric conversion element is positioned in a range in which equation (3) holds.

    PNG
    media_image5.png
    74
    155
    media_image5.png
    Greyscale

However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of ESAKA by having the magneto-electric conversion element is positioned in a range as a function of G,D,W is merely a design option from among limited possibilities without patentably significant utility as evidenced by para. 205 of ESAKA: “current sensor 118 differs from the current sensor 117 in the positional relationship of the magnetic detection elements 13, 14 and the bus bars 230, 240”.

Regarding claim 7, ESAKA teaches in figure(s) 1-43 the current sensor according to Claim 1, wherein: the target partial current path (210) and the adjacent partial current path (220) are aligned in the first direction (X-direction); a whole of the target partial current path (210) is positioned between the two magnetic shields in the third direction (Z-direction); the target partial current path has two sides substantially orthogonal to the first direction and two surfaces substantially orthogonal to the third direction; a width between the two sides of the target partial current path in the first direction is larger than a thickness between the two surfaces of the target partial current path in the third direction (illustrated in figures 1-2); the adjacent partial current path (220) has two adjacent sides substantially orthogonal to the first direction and two adjacent surfaces substantially orthogonal to the third direction; a width between the two adjacent sides of the adjacent partial current path in the first direction is larger than a thickness between the two adjacent surfaces of the adjacent partial current path in the (21,22) is a plate-like member that expands along a plane substantially orthogonal to the third direction (Z-direction).

Regarding claim 8, ESAKA teaches in figure(s) 1-43 the current sensor according to Claim 1, wherein: a width of the target partial current path in the first direction and a width of each magnetic shield in the first direction are substantially the same (210, 220 similar width; figure 1); and a whole of the target partial current path (210) and a whole of the two magnetic shields (21,22) are at positions at which the whole of the target partial current path (210) and the whole of the two magnetic shields (21,22) overlay each other in the third direction (Z-direction).

Regarding claim 9, ESAKA teaches in figure(s) 1-43 the current sensor according to Claim 1, wherein: a width of the target partial current path (210 ) in the first direction is smaller (illustrated in figure 1) than a width of each of the two magnetic shields (21,22) in the first direction (X-direction); and a center of the target partial current path in the first direction and a center of the magneto-electric conversion element in the first direction are at positions at which the centers overlay (11 & 210 centers along same Z) each other in the third direction (Z-direction).

Allowable Subject Matter

Claim(s) 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior arts of record do not fairly teach or suggest “wherein the magneto-electric conversion element is at a position in the first direction at which a first-direction component of an external magnetic field coming from other than the target current path takes a minimum value” including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868